 

FORBEARANCE AND FIFTH AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY agreement

 

This Forbearance and Fifth Amendment to Amended and Restated Loan and Security
Agreement (this “Amendment”) is entered into this 16th day of January, 2019 by
and among (a) SILICON VALLEY BANK, a California corporation (“Bank”), and (b)
(i) CANCER GENETICS, INC., a Delaware corporation (“Parent”), (ii) GENTRIS, LLC,
a Delaware limited liability company (“Delaware Subsidiary”), (iii) VIVOPHARM,
LLC, a Delaware limited liability company (“Vivo”), and (iv) RDDT A VIVOPHARM
COMPANY PTY LTD, a company incorporated under the laws of Australia (“Australian
Borrower”, and together with Parent, Delaware Subsidiary, and Vivo, jointly and
severally, individually and collectively, “Borrower”).

 

Recitals

 

A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of March 22, 2017, as amended by that certain
Waiver and First Amendment to Amended and Restated Loan and Security Agreement
dated as of May 14, 2018, between Borrower and Bank, as further amended by that
certain Joinder and Second Amendment to Amended and Restated Loan and Security
Agreement dated as of June 21, 2018, between Borrower and Bank (the “Second
Amendment”), as further amended by that certain Waiver and Third Amendment to
Amended and Restated Loan and Security Agreement dated as of August 20, 2018
between Borrower and Bank, and as further amended by that certain Waiver and
Fourth Amendment to Amended and Restated Loan and Security Agreement dated as of
November 19, 2018 (the “Fourth Amendment”) between Borrower and Bank (as the
same may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).

 

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

 

C. Borrower has requested that Bank amend the Loan Agreement to (i) forbear on
the Stated Defaults (as defined herein) and (ii) make certain other revisions to
the Loan Agreement as more fully set forth herein.

 

D. In reliance upon the representations and warranties set forth below, Bank has
agreed to so amend certain provisions of the Loan Agreement, but only to the
extent provided in this Amendment, and only in accordance with the terms and
subject to the conditions set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 



 

 

 

2. Amendments to Loan Agreement.

 

2.1 Section 2.4(a) (Interest Rate). Section 2.4(a) is amended by deleting the
words “one and one-half of one percent (1.50%)” appearing therein and inserting
in lieu thereof “two and one-quarter of one percent (2.25%)”.

 

2.2 Section 6.2(m) (Financial Statements, Reports, Certificates). Section 6.2 is
hereby amended by (i) deleting ; and” in subsection (k) and replacing it with
“;”, (ii) deleting “.” in subsection (l) and replacing it with “; and”, and
(iii) inserting the following to appear as subsection (m) thereto:

 

“ (m) commencing on the first Monday following the Fifth Amendment Effective
Date and continuing every Monday of each calendar week thereafter, by 5:00 PM
(Boston, Massachusetts time) of each such Monday, weekly cash flow projections
for at least the immediately succeeding fourteen (14) week period that includes
all expenses and foreseeable expenses, in a form and substance acceptable to
Bank in all respects.”

 

2.3 Section 6 (Affirmative Covenants). The Loan Agreement is amended by
inserting the following new provisions to appear as Sections 6.19, 6.20 and 6.21
thereof:

 

“ 6.19 2019 Term Sheet Event. On or before February 15, 2019, provide Bank with
evidence in a form and substance acceptable to Bank in all respects that the
2019 Term Sheet Event has occurred.

 

6.20 Confirmation Event. On or before February 28, 2019, provide Bank with
evidence in a form and substance acceptable to Bank in all respects that the
Confirmation Event has occurred.

 

6.21 Closing Event. On or before April 15, 2019, provide Bank with evidence in a
form and substance acceptable to Bank in all respects that the Closing Event has
occurred.”

 

2.4 Section 13 (Definitions). The following term and its definitions set forth
in Section 13.1 is amended in its entirety and replaced with the following:

 

“ “Revolving Line Maturity Date” is April 15, 2019.”

 

2.5 Section 13 (Definitions). The Loan Agreement shall be amended by inserting
the following new definitions to appear alphabetically in Section 13.1 thereof:

 

“ “2019 Term Sheet Event” means written confirmation by Bank that it has
received evidence satisfactory to Bank in its sole discretion that Borrower has
received, after the Fifth Amendment Effective Date, but on or prior to February
15, 2019, either a signed letter of intent or signed bona fide term sheet for
the sale of all or substantially all of Borrower’s equity securities or assets
to buyers satisfactory to Bank in all respects with an anticipated closing date
of on or before April 15, 2019 (the “Term Sheet”).”

 



2

 

 

“ “Closing Event” means written confirmation by Bank that it has received
evidence satisfactory to Bank in its sole discretion, after the Fifth Amendment
Effective Date, but on or prior to April 15, 2019, that the transaction
described in the Term Sheet has closed.”

 

“ “Confirmation Event” means written confirmation by Bank that it has received
evidence satisfactory to Bank in its sole discretion that, after the Fifth
Amendment Effective Date, but on or prior to February 28, 2019, the buyers
outlined in the Term Sheet have provided written confirmation that such buyers
and Borrower have agreed to proceed with the transaction described in the Term
Sheet and that any due diligence required by such buyers with respect to the
Term Sheet has begun.”

 

“ “Fifth Amendment Effective Date” means January 16, 2019.”

 

“ “Term Sheet” is defined in the definition of 2019 Term Sheet Event.”

 

3. Limitation of Amendments.

 

3.1 The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

4. Forbearance Fee. In consideration of Bank’s forbearance with respect to the
Stated Defaults (as defined below), and in addition to all other fees due under
the Loan Documents, Borrower shall pay to Bank a forbearance fee equal to Fifty
Thousand Dollars ($50,000.00) (the “Forbearance Fee”), which Forbearance Fee
shall be (a) fully earned as of the Fifth Amendment Effective Date, (b) secured
by the Collateral, and (c) constitute a portion of the Obligations. The
Forbearance Fee and, notwithstanding anything to the contrary contained in the
Fourth Amendment, (x) the Twenty Five Thousand Dollar ($25,000.00) Waiver Fee
(as defined in the Fourth Amendment) and (y) the Twenty Five Thousand Dollar
($25,000.00) waiver fee described in Section 12(b)(i) of the Fourth Amendment,
shall each be due and payable upon the earlier of (i) the occurrence of an Event
of Default (other than the Stated Defaults), (ii) the repayment in full of the
Revolving Line, (iii) the acceleration of the Revolving Line, or (iv) April 15,
2019.

 



3

 

 

5. Discretionary Advances. Notwithstanding anything to the contrary contained in
Section 2.2(a) of the Loan Agreement or otherwise contained in the Loan
Agreement or the other Loan Documents, Borrower hereby confirms, acknowledges
and agrees, that in consideration for Bank’s agreements hereunder, Bank shall
have no obligation to make any Advances pursuant to Section 2.2(a) of the Loan
Agreement, and any Advances made under Section 2.2(a) shall be made on a case by
case basis in Bank’s sole and absolute discretion. In addition to the foregoing,
Borrower hereby confirms, acknowledges and agrees, that in consideration for
Bank’s agreements hereunder, from and after the date of this Amendment, (a) the
outstanding balance of Advances made under the Revolving Line shall not exceed
Three Million Dollars ($3,000,000.00) in the aggregate at any time, and (b) Bank
shall have no obligation to make, and Borrower shall have no right to request,
any Advance if after giving effect to such Advance the aggregate balance of
Advances made under the Revolving Line would exceed Three Million Dollars
($3,000,000.00).

 

6. Acknowledgement of Default; Forbearance by Bank. Borrower acknowledges that
it is (a) currently in default under the Loan Agreement by (i) its failure to
comply with the Additional Capital Event set forth in Section 6.18 thereof as of
November 30, 2018 and (ii) its default under Section 8.12 thereof as a result of
the occurrence of an Event of Default under and as defined in the PFG Loan
Agreement (collectively, the “Existing Defaults”) and (b) anticipated to be in
default under the Loan Agreement by its failure to comply with the following
covenants: (i) the Adjusted EBITDA covenant set forth in Section 6.9(a) thereof
as of the months ending December 31, 2018, January 31, 2019, February 28, 2019,
and March 31, 2019, (ii) the Minimum Revenue covenant contained in Section
6.9(b) thereof for the quarter ending December 31, 2018, and (iii) the minimum
Liquidity covenant sent forth in Section 6.9(c) thereof as of the months ending
December 31, 2018, January 31, 2019, February 28, 2019, and March 31, 2019
(collectively, the “Anticipated Defaults”, and together with the Existing
Defaults, collectively, the “Stated Defaults”). Bank, however, hereby agrees to
forbear from exercising its rights and remedies with respect to the Stated
Defaults until the earlier to occur of (i) an Event of Default under the Loan
Agreement (other than the failure of Borrower to comply with the above
covenants) or (ii) February 15, 2019 (the “Forbearance End Date”); provided,
however, that upon the occurrence of the 2019 Term Sheet Event, the Forbearance
End Date shall be February 28, 2019; provided, further, that upon the occurrence
of the Confirmation Event, the Forbearance End Date shall be April 15, 2019.
Borrower hereby acknowledges and agrees that except as specifically provided
herein, nothing in this Section or anywhere in this Amendment shall be deemed or
otherwise construed as a waiver by Bank of any of its rights and remedies
pursuant to the Loan Documents, applicable law or otherwise.

 

7. Deferred Revenue. Borrower acknowledges that notwithstanding any other
provision of the Loan Agreement, commencing on the Fifth Amendment Effective
Date and continuing until the earlier of (a) the Forbearance End Date, and (b)
April 15, 2019, Eligible Accounts shall include Accounts owing from an Account
Debtor with respect to which Borrower has received Deferred Revenue (but only to
the extent of such Deferred Revenue), except for Deferred Revenue related to
upfront storage fees.

 

8. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

 

8.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 



4

 

 

8.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

8.3 The organizational documents of (i) Parent and Delaware Subsidiary delivered
to Bank on the Effective Date and (ii) Vivo and Australian Borrower delivered to
Bank on the 2018 Amendment Date remain true, accurate and complete and have not
been amended, supplemented or restated and are and continue to be in full force
and effect;

 

8.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 

8.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

 

8.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

8.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

9. Ratification of Intellectual Property Security Agreements. Parent hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Intellectual Property Security Agreement dated as of March 22, 2017
between Parent and Bank, as amended by that certain First Amendment to
Intellectual Property Security Agreement dated as of June 16, 2017 (as amended,
the “Parent IP Security Agreement”), and acknowledges, confirms and agrees that
the Parent IP Security Agreement (a) contains an accurate and complete listing
of all Intellectual Property Collateral, as defined in the Parent IP Security
Agreement, and (b) shall remain in full force and effect. Delaware Subsidiary
hereby ratifies, confirms and reaffirms, all and singular, the terms and
conditions of a certain Intellectual Property Security Agreement dated as of
June 16, 2017 between Delaware Subsidiary and Bank (the “Delaware Subsidiary IP
Security Agreement”), and acknowledges, confirms and agrees that the Delaware
Subsidiary IP Security Agreement (a) contains an accurate and complete listing
of all Intellectual Property Collateral, as defined in the Delaware Subsidiary
IP Security Agreement, and (b) shall remain in full force and effect. Vivo
hereby ratifies, confirms and reaffirms, all and singular, the terms and
conditions of a certain Intellectual Property Security Agreement dated as of
June 21, 2018 between Vivo and Bank (the “Vivo IP Security Agreement”), and
acknowledges, confirms and agrees that the Vivo IP Security Agreement (a)
contains an accurate and complete listing of all Intellectual Property
Collateral, as defined in the Vivo IP Security Agreement, and (b) shall remain
in full force and effect. Australian Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of a certain Intellectual
Property Security Agreement dated as of June 21, 2018 between Australian
Borrower and Bank (the “Australian Borrower IP Security Agreement”), and
acknowledges, confirms and agrees that the Australian Borrower IP Security
Agreement (a) contains an accurate and complete listing of all Intellectual
Property Collateral, as defined in the Australian Borrower IP Security
Agreement, and (b) shall remain in full force and effect.

 



5

 

 

10. Ratification of Perfection Certificates. Parent hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in the
Perfection Certificate dated as of March 22, 2017, as amended in connection with
the Second Amendment, delivered by Parent to Bank (the “Parent Perfection
Certificate”), and acknowledges, confirms and agrees the disclosures and
information Parent provided to Bank in said Parent Perfection Certificate have
not changed, as of the date hereof. Delaware Subsidiary hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
the Perfection Certificate dated as of March 22, 2017, as amended in connection
with the Second Amendment, delivered by Delaware Subsidiary to Bank (the
“Delaware Subsidiary Perfection Certificate”), and acknowledges, confirms and
agrees the disclosures and information Delaware Subsidiary provided to Bank in
said Delaware Subsidiary Perfection Certificate have not changed, as of the date
hereof. Vivo hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in the Perfection Certificate dated as of June
21, 2018, delivered by Vivo to Bank (the “Vivo Perfection Certificate”), and
acknowledges, confirms and agrees the disclosures and information Vivo provided
to Bank in said Vivo Perfection Certificate have not changed, as of the date
hereof. Australian Borrower hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in the Perfection Certificate
dated as of June 21, 2018, delivered by Australian Borrower to Bank (the
“Australian Borrower Perfection Certificate”), and acknowledges, confirms and
agrees the disclosures and information Australian Borrower provided to Bank in
said Australian Borrower Perfection Certificate have not changed, as of the date
hereof.

 

11. No Defenses of Borrower. In consideration of the foregoing, Borrower hereby
acknowledges and agrees that it has no offsets, defenses, causes of action,
suits, damages, claims, or counterclaims against Bank, SVB Financial Group, or
any of their respective officers, directors, employees, attorneys,
representatives, predecessors, successors, and assigns (collectively, the “Bank
Released Parties”) with respect to the Obligations, the Loan Documents, the
Collateral, any Bank Services Agreement, any contracts, promises, commitments,
or other agreements to provide, to arrange for, or to obtain loans or other
financial accommodations to or for Borrower, or otherwise, and that if Borrower
now has, or ever did have, any offsets, defenses, causes of action, suits,
damages, claims, or counterclaims against one or more of the Bank Released
Parties, at law or in equity, whether known or unknown, from the beginning of
the world through this date and through the time of execution of this Waiver
(collectively, the “Released Claims”) all of them are hereby expressly WAIVED
and Borrower hereby RELEASES the Bank Released Parties from any liability
therefor. Borrower hereby irrevocably agrees to refrain from directly or
indirectly asserting any claim or demand or commencing (or causing to be
commenced) any suit, action, arbitration or proceeding of any kind, in any court
or before any tribunal or arbiter or arbitration panel, against any Bank
Released Party as to any of the Released Claims.

 



6

 

 

12. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

 

13. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

14. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b)
Borrower’s payment to Bank of Bank’s legal fees and expenses incurred in
connection with this Amendment, and (c) Bank’s receipt of the Acknowledgement of
Amendment and Reaffirmation of Guaranty substantially in the form attached
hereto as Schedule 1, duly executed by the Guarantor.

 

[Signature page follows.]

 

7

 

 

In Witness Whereof, this Amendment and all documents executed in connection
therewith, or relating thereto, have been negotiated, prepared and deemed to be
executed by Borrower in the United States of America. In addition, the parties
hereto have caused this Amendment to be duly executed and delivered as of the
date first written above.

 

BANK         SILICON VALLEY BANK         By: /s/ John Lapides   Name: John
Lapides   Title: Vice President  

 

BORROWER         CANCER GENETICS, INC.         By: /s/ John A. Roberts   Name:
John A. Roberts   Title: Chief Executive Officer  

 

GENTRIS, LLC         By: /s/ John A. Roberts   Name: John A. Roberts   Title:
Chief Executive Officer  

 

VIVOPHARM, LLC         By: /s/ John A. Roberts   Name: John A. Roberts   Title:
Chief Executive Officer  

 



[Signature page to Forbearance and Fifth Amendment to

Amended and Restated Loan and Security Agreement]

 

 

 



 

Executed by RDDT A VIVOPHARM COMPANY PTY LTD in accordance with Section 127 of
the Corporations Act 2001           /s/ John A. Roberts   /s/ Ralf Brandt
Signature of director   Signature of director       John A. Roberts   Ralf
Brandt Name of director (print)   Name of director (print)

 



[Signature page to Forbearance and Fifth Amendment to

Amended and Restated Loan and Security Agreement]



 

 

 

 

Schedule 1

 

ACKNOWLEDGMENT OF AMENDMENT
AND REAFFIRMATION OF GUARANTY

 

Section 1. Guarantor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Forbearance and Fifth Amendment to
Amended and Restated Loan and Security Agreement dated as of even date herewith
(“the “Amendment”).

 

Section 2. Guarantor hereby consents to the Amendment and agrees that the
Guaranty relating to the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instruction delivered in connection herewith.

 

Section 3. Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.

 

Dated as of January 16, 2019

 

GUARANTOR:

 

Executed by VIVOPHARM PTY LTD in accordance with Section 127 of the Corporations
Act 2001           /s/ John A. Roberts   /s/ Ralf Brandt Signature of director  
Signature of director       John A. Roberts   Ralf Brandt Name of director
(print)   Name of director (print)

 

 

 

 

 

 



 